                                         Case 4:18-cv-02550-JSW Document 104 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRACY REID,                                        Case No. 18-cv-02550-JSW
                                                        Plaintiff,                          ORDER VACATING STATUS
                                   8
                                                                                            CONFERENCE AND ORDER TO
                                                 v.                                         PLAINTIFF TO SHOW CAUSE WHY
                                   9
                                                                                            CASE SHOULD NOT BE STAYED
                                  10     ESA MANAGEMENT, LLC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 4, 2020, the Court granted a motion to withdraw as counsel filed by former

                                  14   counsel for Plaintiff Tracy Reid. In that order, the Court set a status conference for October 9,

                                  15   2020 and required that a status report be filed by October 7, 2020. The Court has received

                                  16   Defendant’s status report, in which it asks that the Court continue to stay Plaintiff’s claims. As of

                                  17   the date of this Order, the Court has not received a notice of appearance of new counsel on

                                  18   Plaintiff’s behalf or any communication that Mr. Reid will proceed by representing himself.

                                  19          The Court VACATES the status conference set for October 9, 2020. It is HEREBY

                                  20   ORDERED that by no later than October 23, 2020, Plaintiff shall show cause why this matter

                                  21   should not continue to be stayed pending resolution of the settlements in state court. If the Court

                                  22   does not receive a response from Plaintiff by that date, it shall issue an order to show cause why

                                  23   this case should not be dismissed for failure to prosecute.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 8, 2020

                                  26                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  27                                                    United States District Judge
                                  28
